EXHIBIT 10.6


finalcfoversionrevise_image1.jpg [finalcfoversionrevise_image1.jpg]




August 28, 2018




Andrew Bonfield
Dalkeith House
Shrubbs Hill Lane
Sunningdale, SL5 OLD England


Revised Offer


Dear Andrew:


It is my pleasure to confirm our revised offer for the position of Chief
Financial Officer (CFO) at Caterpillar. Your position will report to the Chief
Executive Officer (CEO). This offer is contingent upon and assumes you would
commence employment as soon as possible on or before September 1, 2018.


This letter summarizes the significant components of your Total Rewards that you
would receive as an employee and officer. The various components discussed below
are each governed by the terms of their respective plans, and are regularly
reviewed and subject to change at any time. Your employment with Caterpillar is
at all time an at-will relationship, meaning that either you or the Company may
terminate your employment at any time and for any reason, with or without cause.
Neither this letter, nor any attachments, are intended to constitute an
employment contract guaranteeing employment for a specified time. This offer is
further contingent on your securing valid immigration status and work
authorization before your expected start date and maintaining your valid
immigration status and work authorization thereafter.


At Caterpillar, we provide a Total Rewards package that is designed to be
competitive and align with our pay for performance philosophy. Annual cash
compensation currently consists of base salary and a cash payment under our
Annual Incentive Plan (“AIP”). Long-term incentive compensation currently
consists of equity awards including nonqualified stock options (“Options”) and
performance-based restricted stock units (“PRSUs”).


Annual Compensation


Base Salary
The annual base salary for this position is $800,000. You will be eligible for
salary increases based on market movements and your overall performance. Future
increases are at the discretion of the Compensation and Human Resources
Committee of the Board of Directors (“Committee”) and subject to its approval.


Annual Incentive Plan
The target AIP opportunity for this position is 115% of base salary. The AIP
performance factor modifier can range from 0 to 2.0 (1.0 at target), depending
on corporate and business unit performance during each year. The AIP payment for
2018 will be pro-rated based on your start date.







--------------------------------------------------------------------------------








Long Term Incentive Plan
The long-term incentive (LTI) plan at Caterpillar is administered under the
authority of the Committee and is subject to change based on the Committee’s
discretion. For 2018, the Committee elected to grant long-term incentives in the
form of 50% Options and 50% PRSUs to all officers and certain other key
employees of Caterpillar. The target grant value for this position in 2018 was
$3,000,000, with adjustments above or below the target level based on Committee
discretion.


You will be granted a 2018 LTI award with a dollar value on the grant date of
$1,500,000 to be made as soon as administratively practicable following the
completion of your first day of employment. The vesting will align with those
grants previously made by the Company to eligible employees on March 5, 2018
(i.e. options will have a 3-year pro-rata vesting schedule, vesting 1/3 on each
of March 5th of 2019, 2020 and 2021 and PRSUs will have a 3 year performance
period from 1/1/18 – 12/31/20). Additional terms of this grant will be set forth
in a more formal award document that will be provided to you shortly after the
grant date. You will be required to electronically accept the award in
accordance with the Company’s routine procedures established by Caterpillar’s
stock plan administrator.


Stock Ownership Guidelines
The Board of Directors set a minimum stock ownership target for all Caterpillar
officers to align executives’ interests with our shareholders and to demonstrate
confidence in the long-term success of Caterpillar. The current target ownership
requirement for the CFO is three times base salary. You will have a 5-year grace
period to meet the target ownership requirement.


SDCP
The Supplemental Deferred Compensation Plan is a non-qualified executive
compensation plan. This plan allows eligible employees to make contributions on
a tax deferred basis and receive company contributions in excess of limitations
imposed on our 401(k) plan by the tax code. (Details of our 401(k) plan are
included in the attached U.S. Benefits summary).


Benefits and Paid Time Off
Caterpillar offers competitive employee, and dependent health and welfare
benefits. You will be eligible for relocation benefits under the Company’s
relocation policy relating to the sale of your current residence, relocation and
moving expenses and purchase of a new residence. You will be eligible for
twenty-three (23) paid vacation days. Vacation accrues annually and must be used
in the calendar year it is earned, as unused vacation time does not accumulate
or carry over after each December 31.


Sign-On Compensation


Cash
Caterpillar will provide a cash sign-on bonus of $800,000, less applicable
withholdings and taxes, to be paid as soon as administratively practicable
following the completion of your first day of employment. You shall not have
earned and thus shall be obligated to repay 100% of the cash sign-on bonuses
described in the paragraph above, including any taxes withheld, within 30 days
of your termination of employment, if you are terminated by the Company for
cause or you





--------------------------------------------------------------------------------






voluntarily terminate employment with the Company prior to the first anniversary
of your hire date.


Restricted Stock Units
Caterpillar will award you a sign-on grant of restricted stock units (“RSUs”)
with a dollar value on the grant date of $3,700,000 to be made as soon as
administratively practicable after you begin employment. This is an adjusted
amount based on the compensation received from your previous employer. This RSUs
will have a two-year pro-rata vesting schedule, vesting ½ on each of the first
two anniversaries of the grant date. Additional terms of the grant will be set
forth in a more formal award document that will be provided to you shortly after
the grant date. You will be required to electronically accept the award in
accordance with the Company’s routine procedures established by Caterpillar’s
stock plan administrator. If your employment with the Company terminates during
the vesting period, except for termination due to long-service separation,
involuntary termination of your employment by the Company without cause,
disability, death or in connection with a change in control of the Company, you
will forfeit all unvested RSUs associated with this grant.


*    * * *


Please contact Cheryl Johnson with any questions regarding any details of this
letter. Caterpillar is pleased to offer you this compensation package and I look
forward to you joining our team.


Please indicate your acceptance of this offer by signing the bottom portion of
this letter and returning a copy to Cheryl prior to close of business on Sept 1,
2018.


Sincerely,


Caterpillar Inc.


/s/ Jim Umpleby
Jim Umpleby, Chief Executive Officer




I have read, understood and accept this offer of employment with Caterpillar
Inc.






/s/ Andrew Bonfield
Andrew Bonfield


Date: 8/29/2018







